

116 HR 2736 IH: Veterans Estate Transfer to Survivors Act
U.S. House of Representatives
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2736IN THE HOUSE OF REPRESENTATIVESMay 14, 2019Mr. Zeldin introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to clarify that the estate of a deceased veteran may receive certain accrued benefits upon the death of the veteran, and for other purposes. 
1.Short titleThis Act may be cited as the Veterans Estate Transfer to Survivors Act.  2.Clarification of eligible recipients of certain accrued benefits upon death of beneficiary (a)Eligibility of estateSection 5121(a)(2) of title 38, United States Code, is amended— 
(1)in the matter preceding subparagraph (A), by inserting , or estate, after person; and (2)by adding at the end the following new subparagraph: 
 
(D)The estate of the veteran (unless the estate will escheat).. (b)Effective dateThe amendment made by subsection (a) shall apply with respect to the death of an individual on or after the date of the enactment of this Act. 
